393 F.2d 665
129 U.S.App.D.C. 264
Ernestine V. PRATHER et al., Appellants,v.DISTRICT OF COLUMBIA, Appellee.
No. 21216.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 12, 1968.Decided March 13, 1968.

Mr. Walter E. Gillcrist, Washington, D.C., with whom Mr. J. Gordon Forester, Jr., Washington, D.C., was on the brief, for appellants.
Mr. David P. Sutton, Asst. Corporation Counsel for the District of Columbia, with whom Mr. Charles T. Duncan, Corporation Counsel, Mr. Hubert B. Pair, Principal Asst. Corporation Counsel, and Mr. Richard W. Barton, Asst. Corporation Counsel, were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and BURGER and LEVENTHAL, Circuit Judges.
PER CURIAM:


1
Appellant sisters claimed as heirs-at-law of an intestate decedent yclept Eddie Burl.  He had been reared as their brother in the home of their parents and had been described over the years, routinely and consistently, as adopted.  However there was never a documentation of adoption or a formal proceeding to that end.  District Judge Matthews rejected the claims of the sisters and sustained escheat to the District of Columbia.  She filed with her ruling a careful opinion.1  Upon the premises there stated and discussed, we affirm.


2
Affirmed.



1
 In re Estate of McConnell, 268 F. Supp. 346 (D.D.C.1967)